             Case 1:19-cr-00627-VM Document 123
                                            124 Filed 09/07/21
                                                      09/09/21 Page 1 of 3


                                       Koch ♦ LAW
                                       Attorney at Law

                                             September 7, 2021

Hon. Victor Marrero
United States District Court
Southern District of New York
500 Pearl St., Courtroom 15B
New York, NY 10007-1312
                                                                                            9/9/2021
       Re:     Bail Modification – Amended
               United States v. Lucian Rogers
               1:19-cr-00627-VM-8

                                                                                       VIA CM/ECF

Dear Judge Marrero:

I respectfully request a modification to remove Mr. Rogers’s curfew restrictions from the current
curfew of 10:00 PM to 9:00 AM with location monitoring to allow him to work overnight from
Sunday to Thursday from 9:00 PM to 5:00 AM as a licensed OSHA warehouse worker at Foodirect
Inc. located at 355 Food Center Drive, Building C1-C14, Bronx, NY 10474. I have attached Mr.
Rogers’s employment letter (redacted email and phone number can be provided on request).

Mr. Rogers has adhered to his bail conditions in 2021 without incident. During this time, he has
moved from a seasonal job at UPS doing deliveries to a construction career using his licensing and
over 50 hours of OSHA training with certifications. Mr. Rogers was able to acquire and maintain
permanent employment with Analytic Construction Corporation due to his commitment to his
training and expertise in acquiring a 30-hour Construction Safety and Health Card, 8-Hour Fall
Prevention certification, and 2-Hour Drug and Alcohol Awareness certification. Other certifications
Mr. Rogers has achieved include two certificates totaling 24 hours of security guard training certified
by the New York Security Guard Advisory Counsel.

I have spoken with AUSA Rothman (the Government) and PSO Joshua Rothman (Mr. Rogers’s
Supervision Specialist). The Government and Pre-Trial do not object to this request to remove
location monitoring and curfew. I kindly ask your Honor to take into consideration Mr. Rogers’s
adherence to his present bail conditions without issue since our last bail hearing on December 28th,
2020.


                       521 FIFTH Ave., 17th Floor, New York, NY 10175
                         Tel.   844-562-4529             Fax   646-480-6615

                                        w w w . k o c h . l a w
           Case 1:19-cr-00627-VM Document 123
                                          124 Filed 09/07/21
                                                    09/09/21 Page 2 of 3




Respectfully,

/s/
Lee Koch

cc: All Counsel of Record (via CM/ECF)
cc: E-mailed to Specialist Josh Rothman



                                                     Mt. Rogers's curfew is hereby
                              removed.




                               9/9/2021




                     521 FIFTH Ave., 17th Floor, New York, NY 10175
                       Tel.   844-562-4529        Fax   646-480-6615

                                    w w w . k o c h . l a w
Case 1:19-cr-00627-VM Document 124 Filed 09/09/21 Page 3 of 3

         Case 1:19-cr-00627-VM Document 123 Filed 09/07/21 Page 3 of 3
